Title: To James Madison from Nathan Williams, 5 September 1806
From: Williams, Nathan
To: Madison, James



Sir,
Utica (NYork) Septr. 5th. 1806.

A rumour has been spreading in this country for some days past, relative to an extraordinary expedition in the western territories and down the Ohio.  I have been able to obtain a few particulars, which may perhaps reflect some light upon the subject.  These particulars I have obtained from Doctr. Kirkpatrick my successor in congress, a man in whom the utmost confidence can be placed.  He resides at the Salt springs in Onandago, of which he is superintendent.  A man by the name of Comfort Tyler who until lately has resided there, and who once had property & influence there, has lately returned from the western country full of cash, altho’ he went away much involved.  He has paid off his debts & goes in stile.  He is collecting all the young, active & enterprising men in his power to go somewhere down the Ohio, to what place, I believe he leaves them at present ignorant.  They are to meet at Pittsburgh on the first of December next.  He wants at least three hundred of the above description, and states that common or ordinary men can be obtained in great plenty in the western country.  He states that he is authorised by an association, and mentions the names of Burr, Dayton, Bloomfield, Swartwout & others of less note.  He states that there is nothing on foot inimical to government.  Every thing beyond the first of December, is kept a secret.  Those engaged are however told, that if at any time they wish to return, they will be paid their expences from the time they set off from this country, until they return.  Some well educated young men are engaged, and such Tyler prefers.
Tyler is a man of a strong uncultivated mind, active, daring & enterprising, very capable & I presume very willing to act an under part in any undertaking, however daring, provided it holds forth a prospect of mending his fortune.  He is apt however, I believe, to display whatever he is engaged in, in as glowing a light as he well can.
Perhaps this is nothing more than a Speculation, or a project for settling some new country.  It may be something more.  The above is all I have thought worthy of communicating.  I remain Sir, with the highest respect Your humble Servant

Nathan Williams

